Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 12, 16-17, 24-25, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0404690).
Regarding claim 1, Lee discloses a method for wireless communications by a network entity (figs. 1A and 1C, item 104), comprising: configuring a UE with transmission configuration indication (TCI) state information for communication via multiple bandwidth parts (BWPs) (para. 133, especially penultimate sentence; paras. 135, 142 and 147; para. 159, especially fourth sentence), wherein the TCI state information indicates quasi co-location (QCL) assumptions of at least first and second types (para. 82 and Table 1; para. 133, last sentence; para. 134, second sentence; para. 145, last sentence; fig. 8; note: QCL gaps for RS measurement based on QCL 
Regarding claim 2, Lee discloses the method of claim 1, wherein: the BWP switch is from a first BWP identifier (ID), in which an RS of the first QCL assumption type is supported, to a second BWP ID (fig. 8; para. 76, last sentence; note: BWP index; paras. 93, 125 and 147); the one or more rules allow for a BWP ID of the RS of the first QCL assumption type to be unspecified (table 5; note: BWP group); and transmitting reference signals of at least one of the QCL assumption types, according to a BWP switch, comprises not reconfiguring a TCI state of the UE in response to the active BWP switch based, at least in part, on the first QCL assumption type being unspecified (note: the Lee reference is silent on reconfiguring a TCI state in response to the active BWP switch based on the first QCL assumption being unspecified).
Regarding claim 9, Lee discloses a method for wireless communications by a user equipment (UE) (fig. 1A, item 102), comprising: receiving transmission configuration indication (TCI) state information for communication via multiple bandwidth parts (BWPs) (para. 133, especially penultimate sentence; paras. 135, 142 and 147; para. 159, especially fourth sentence), wherein the TCI state information indicates quasi co-location (QCL) assumptions of at least first and second types (para. 82 and Table 1; para. 133, last sentence; para. 134, second sentence; para. 145, last sentence; fig. 8; note: QCL gaps for RS measurement based on QCL types); and 
Regarding claim 10, Lee discloses the method of claim 9, wherein: the active BWP switch is from a first BWP identifier (ID), in which the first RS of the first QCL assumption type is supported, to a second BWP ID (fig. 8; para. 76, last sentence; note: BWP index; paras. 93, 125 and 147); and the TCI state information includes a BWP ID of the first RS of the first QCL assumption type that is unspecified (table 5; note: BWP group); and the monitoring is based on the unspecified BWP ID of the first RS (figs. 7-8).
Regarding claim 12, Lee discloses the method of claim 9, wherein the TCI state information includes a BWP ID for the first RS that is specified to be in an inactive BWP (para. 89, first sentence; para. 124, fourth sentence).
Regarding claim 16, Lee discloses an apparatus for wireless communications by a network entity (figs. 1A and 1C, item 104), comprising: at least one processor configured to (para. 179): configure a UE with transmission configuration indication (TCI) state information for communication via multiple bandwidth parts (BWPs) (para. 133, especially penultimate sentence; paras. 135, 142 and 147; para. 159, especially fourth sentence), wherein the TCI state information indicates quasi co-location (QCL) assumptions of at least first and second types (para. 82 and Table 1; para. 133, last sentence; para. 134, second sentence; para. 145, last sentence; fig. 8; note: QCL gaps for RS measurement based on QCL types); and transmit reference signals of at least one of the QCL assumption types (paras. 144-145, tables 4 and 5; 
Regarding claim 17, Lee discloses the apparatus of claim 16, wherein: the BWP switch is from a first BWP identifier (ID), in which an RS of the first QCL assumption type is supported, to a second BWP ID (fig. 8; para. 76, last sentence; note: BWP index; paras. 93, 125 and 147); the one or more rules allow for a BWP ID of the RS of the first QCL assumption type to be unspecified (table 5; note: BWP group); in order to transmit the reference signals of at least one of the QCL assumption types, according to a BWP switch, the at least one processor is further configured to not reconfigure a TCI state of the UE in response to the active BWP switch based, at least in part, on the first QCL assumption type being unspecified (note: the Lee reference is silent on reconfiguring a TCI state in response to the active BWP switch based on the first QCL assumption being unspecified).
Regarding claim 24, Lee discloses an apparatus for wireless communications by a user equipment (UE) (fig. 1A, item 102), comprising: at least one processor configured to (para. 179): receive transmission configuration indication (TCI) state information for communication via multiple bandwidth parts (BWPs) (para. 133, especially penultimate sentence; paras. 135, 142 and 147; para. 159, especially fourth sentence), wherein the TCI state information indicates quasi co-location (QCL) assumptions of at least first and second types (para. 82 and Table 1; para. 133, last sentence; para. 134, second sentence; para. 145, last sentence; fig. 8; note: QCL gaps for RS 
Regarding claim 25, Lee discloses the apparatus of claim 24, wherein: the active BWP switch is from a first BWP identifier (ID), in which the first RS of the first QCL assumption type is supported, to a second BWP ID (fig. 8; para. 76, last sentence; note: BWP index; paras. 93, 125 and 147); and the TCI state information includes a BWP ID of the first RS of the first QCL assumption type that is unspecified (table 5; note: BWP group); and the at least one processor is further configured to monitor without the TCI state reconfiguration based on the unspecified BWP ID of the first RS (figs. 7-8).
Regarding claim 27, Lee discloses the apparatus of claim 24, wherein the TCI state information includes a BWP ID for the first RS that is specified to be in an inactive BWP (para. 89, first sentence; para. 124, fourth sentence).
Regarding claim 29, Lee discloses the apparatus of claim 24, wherein: the active BWP switch is from a first BWP identifier (ID), in which the first RS of the first QCL assumption type is supported, to a second BWP ID (fig. 8; para. 76, last sentence; note: BWP index; paras. 93, 125 and 147); and the RS of the first QCL assumption type is a certain type of RS that does not have an associated BWP ID in the TCI state information (paras. 144-145, tables 4 and 5; note: CSI-RS #3/4; note: CSI-RS associated with a beam group); and the at least one processor is 
Regarding claim 30, Lee discloses the apparatus of claim 29, wherein the certain type of the first RS comprises a synchronization signal block (SSB)-based RS (paras. 144-145, tables 4-5; note; SSB # for an RS).

Allowable Subject Matter
Claims 3-8, 11, 13-15, 18-23, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462